DETAILED ACTION

Summary
Applicant’s arguments and amendments filed in the Appeal Brief dated 6/17/2022 have been acknowledged and entered.
Claims 1-5, 8-17, and 21-22 are pending.  
Claims 1, 9, and 14 have been amended by examiner’s amendment to overcome the rejections under 35 U.S.C. 112(b).

Terminal Disclaimer
Applicant submitted a terminal disclaimer on August 24, 2022 over Patent Number U.S. 9,420,713 to avoid a double patenting rejection. The Terminal Disclaimer has been approved.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Bryan G. Pratt on August 24, 2022.


IN THE CLAIMS:
Claims 1, 9, and 14 have been amended as set forth below.
The recitation “having a uniform appearance and” in each of claims 1 (lines 10-11) , 9 (lines 11-12) and 14 (line 10) is removed to overcome the prior rejections under 35 U.S.C 112b.		
Allowable Subject Matter
Claims 1-5, 8-17 and 21-22 are allowed as amended by examiners amendment.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record Khosla et al (US 2011/0017602) teaches dual anodized layers or regions which may be applied to a broad range of metal articles including, electronic components [0006]. Khosla teaches the metal may be aluminum [0029]. Khosla teaches a surface of a part may have two separate regions of anodization layers having different properties for example scratch or abrasion resistance [0023]. 
However Khosla does not teach or render obvious the application of these anodization layers to a substrate, having a specific structure as specified in claims 1, 9 and 14.  Although International Publication No. WO 2012/128046 (US equivalent U.S. 2014/0008232) Mizuno et al. teaches a structure as claimed, it would not have been obvious to provide the anodization layers of Khosla specifically on the structure of Mizuno because Mizuno has a different coating structure that serves a particular purpose different from that of Khosla and there is no reason to combine or a recognizable advantage that can be gained from combining the coatings. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043. The examiner can normally be reached M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					/HUMERA N. SHEIKH/                                                                 Supervisory Patent Examiner, Art Unit 1784                                                                                                                                       											                                                                                                                                                                                                        



/ELIZABETH D IVEY/Examiner, Art Unit 1784